UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7229


JACKIE VICTOR ADAMS,

                    Petitioner - Appellant,

             v.

ERIC D. WILSON,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00541-AWA-LRL)


Submitted: February 26, 2018                                      Decided: March 7, 2018


Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed as modified by unpublished per curiam opinion.


Jackie Victor Adams, Appellant Pro Se. William Buchanan Jackson, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Jackie Victor Adams, a federal prisoner, appeals the district court’s order

accepting the magistrate judge’s recommendation to dismiss with prejudice Adams’ 28

U.S.C. § 2241 (2012) petition in which Adams sought to challenge his armed career

criminal designation. We have reviewed the record and find no reversible error. Adams

has failed to satisfy his burden of demonstrating that 28 U.S.C. § 2255 (2012) is an

inadequate or ineffective means of challenging the validity of his detention. See Rice v.

Rivera, 617 F.3d 802, 807 (4th Cir. 2010); United States v. Poole, 531 F.3d 263, 267 n.7

(4th Cir. 2008). As such, the district court lacked jurisdiction to consider the merits of

Adams’ petition. Rice, 617 F.3d at 807. Accordingly, we grant leave to proceed in forma

pauperis, modify the district court’s judgment to reflect that the dismissal of Adams’

petition is without prejudice, and affirm the district court’s judgment as modified. See S.

Walk at Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d
175, 185 (4th Cir. 2013). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                            2